DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered.

Status of Claims
This action is in reply to the communications filed on 7/28/2020.  The Examiner notes claims 2-12 & 14-15 are currently pending and have been examined with 12 & 14-15 withdrawn; claims 2-11 are currently amended; claims 2 & 13 are canceled without prejudice. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Interpretation
In claim 10, the claim states "at least several clamping vices." The term "several" is somewhat vague. It appears to mean two or more. Unless the Applicant wants to clarify, "at least several clamping vices" will be interpreted at "at least two or more clamping vices." 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 4116104 C1 in view of Leitold (EP 1787750 A1), hereinafter PA3 & Leitold, respectively.
As all claims of 2-11 depend now from claim 10, it will be examined first and then the dependent claims will be examined in numerical order.
Regarding claim 1 (Canceled),
Regarding claim 10 (Currently Amended),
PA3 discloses clamping means system [Fig 1] comprising: 
at least several clamping vices [Fig 1, the system has several clamping vices (i.e. 20 & 20')] each configured for holding a workpiece [¶1 & ¶3 of Translation pg 3; each 20 has a gripping device which holds a workpiece],
a carrier [¶4 of Translation pg 2; "carrier" holds 20 & 20'] configured for storing the at least several clamping vices [¶4 of Translation pg 2 & ¶2 of Translation pg 3; the "carrier" holds the magazine made up of 10], the carrier having an upper side [Fig 1-2, 10 is arranged on its bottom surface on the carrier; the bottom surface of 10 (i.e. side opposite 13) is considered the bottom as there is nothing that specifically limits how 10 can be oriented and #S is interpreted to be the up-down direction] having a bearing device [10] operatively arranged thereon carrying a plurality of bearing contours [11 & 12 comprise a plurality of bearing contours] each configured for the form locking accommodation [Fig 1-2, ¶1 of Translation pg 4; 20' is in locking accommodation with 11 & 12] of one of the at least several clamping vices [Fig 1-2], 
the at least several clamping vices each include: 
a base body [Figure 1 of this office action] having a base surface [Fig 1-2, 25 is arranged on a base surface] on which is arranged a machine coupling system [25 & 26] including a plurality of clamping and positioning pins [Fig 1-2; there are a plurality of 26 and 25] extending from the base surface [Fig 1-2],
a gripper [¶1 of Translation pg 3; a known gripping device is provided on 20] operatively arranged on a clamping jaw receiving surface [Fig 2; the surface opposite 25 is the clamping jaw receiving surface] of the base body opposite the base surface [Fig 1-2],…; 
a downward-oriented bearing receiving contour [21 & 22] for coupling to the bearing contour [Fig 1-2, ¶1 of Translation pg 4; 21 & 22 are coupled to 11 & 12] in a storage position of the clamping vice [Fig carrier [Fig 1-2, 10 is arranged on its bottom surface on the carrier], the downward-oriented bearing receiving contour located outside the base surface [Fig 1-2, 21 & 22 is located outside the base surface as they originate from 27] and originating on a lower side surface [27] of the base body in the storage position [Fig 1-2, 27 is a lower side surface when 20 is in a storage position], 
an upward-directed gripper receiving contour [23 & 24] configured for coupling the clamping vice in a form-locking manner to a gripper [¶4 of Translation pg 3, 23 & 24 are to be gripped by a changeover device (i.e. coupled in a form-locking manner)], the upward-directed gripper receiving contour in the storage position of the clamping vice originating on an upper side surface [Fig 1-2, the side opposite 27] of the base body in the storage position [Fig 1-2, 23 & 24 originate on the upper side surface (i.e. the side oppose 27) when 20 is in the storage position], the lower side surface and the upper side surface of the base body facing away from each other [Fig 1-2] and separated on an opposite respective edge thereof by the base surface which is thereby delimited [Fig 1-2],
the plurality of bearing contours operatively arranged at a uniform height and oriented in the same way on the bearing device [Fig 1-2, all of 11 & 12 are uniform in height and orient the same way on 10], each of said bearing contours is directed upward [Fig 1-2, as stated previously the bottom surface of 10 (i.e. side opposite 13) is considered the bottom as there is nothing that specifically limits how 10 can be oriented and #S is interpreted to be the up-down direction, therefore 11 & 12 are directed upwards from 13] and configured disposed to receive and store one of the clamping vices by operatively engaging the downward-oriented bearing receiving contour [Fig 1-2, ¶3-¶4 of Translation pg 3, each vice is stored on a set of bearing contours by have 11 & 12 engage the bearing contours (i.e. 21 & 22).

    PNG
    media_image1.png
    285
    624
    media_image1.png
    Greyscale

Figure 1
PA3 may not explicitly disclose the carrier being a cart or that the gripping device on each of 20 is at least two workpiece clamping jaws, wherein at least one of the workpiece clamping jaws is supported so as to be movable toward and away from another of the at least two workpiece clamping jaws.
However Leitold teaches the carrier being a cart [¶6; "shelf vehicles" and "racking vehicles" which hold magazines (i.e. 10 from PA3)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier as disclosed by PA3 to be a cart as disclosed by Leitold. One of ordinary skill in the art would have been motivated to make this modification to have a means to transport multiple magazines to and from the work area without manually carrying them [Leitold:  ¶6].
Further Leitold teaches the gripping device on each of the vices [8] is at least two workpiece clamping jaws [¶22; 15 & 16 are clamping jaws], wherein at least one of the workpiece clamping jaws is supported so as to be movable toward and away from another of the at least two workpiece clamping jaws [¶22; 15 & 16 are movable toward and away from another while supported].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grippers as disclosed by PA3 to have at least two workpiece clamping jaws and at least one of the workpiece clamping jaws is supported so as to be movable toward and away from another of the at least two workpiece clamping jaws as disclosed by Leitold. One of ordinary skill in the art would have been motivated to make this modification to have a clamping structure 
Regarding claim 9 (Currently Amended),
PA3 as modified teaches the clamping vice according to claim 10, characterized in that both workpiece clamping jaws can be moved by a clamping mechanism in opposite direction relative to each other [Leitold:  ¶22].
Regarding claim 11 (Currently Amended),
PA3 as modified teaches the clamping means system according to claim 10, characterized in that the bearing contours are directed upward and are arranged in a grid [PA3:  ¶2 of Translation pg 3; rows of 10 are arranged next to each other (i.e. in a grid)].

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PA3 in view of Leitold further in view of Proepster (DE 102009052334 A1), hereinafter Proepster.
Regarding claim 2 (Currently Amended),
PA3 as modified teaches the clamping means system according to claim 10, characterized in that the downward-oriented bearing receiving contour comprises two grooves [PA3:  11 & 12 are grooves extending into 20] each extending upwardly from the lower side surface of the base body in the storage position parallel to each other [PA3:  Fig 1-2]… 
PA3 as modified may not explicitly disclose the two grooves extending parallel along two flanks of the base body, said flanks facing away from each other.
However Proepster teaches the two grooves [7] may be moved so as to extending parallel [Fig 1-2; both 7 extend parallel along the base body] along two flanks [5a & 5b] of the base body [Fig 1-2, 2], said flanks facing away from each other [Fig 1-2].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves as disclosed by PA3 as modified to extending parallel along two flanks of the base body, said flanks facing away from each other as disclosed by Proepster.  One of ordinary skill in the art would have been motivated to make this modification to minimize the clamping range or movement of the transfer or changeover grippers by instead of precisely have to insert 
Regarding claim 3 (Currently Amended),
PA3 as modified teaches the clamping vice according to claim 2, characterized in that the grooves have a…cross-section. [PA3:  Fig 1-2; the grooves have a cross-section]
PA3 as modified may not explicitly disclose a trapezoidal or a triangular cross-section.
However Proepster further teaches a trapezoidal or a triangular cross-section [Fig 1-2, ¶14 of the translation, 7 has a triangular cross-section]. ]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-section of the grooves as disclosed by PA3 as modified to be trapezoidal or triangular as disclosed by Proepster.  One of ordinary skill in the art would have been motivated to make this modification to have positive retention and alignment of the gripped item [Proepster:  ¶16 of the translation].
Regarding claim 4 (Currently Amended),
PA3 as modified teaches the clamping vice according to claim 2, characterized in that the grooves have a changing cross-section along their length [PA3:  Fig 1, 21 & 22 have a changing cross-section as the end of 21 & 22 taper into a point].
Regarding claim 5 (Currently Amended),
PA3 as modified teaches the clamping vice according to claim 10, characterized in that the upward-directed gripper receiving contour comprises two gripper grooves [23 & 24 are two grooves] each extending downwardly from the upper side surface of the base body in the storage position parallel to each other [Fig 1-2]…
PA3 as modified may not explicitly disclose the two gripper grooves extending parallel along two flanks of the base body, said flanks facing away from each other.
However Proepster teaches the two gripper grooves [7] may be moved so as to extending parallel [Fig 1-2; both 7 extend parallel along the base body] along two flanks [5a & 5b] of the base body [Fig 1-2, 2], said flanks facing away from each other [Fig 1-2].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding claim 6 (Currently Amended),
PA3 as modified teaches the clamping vice according to claim 5, characterized in that the gripper grooves of the gripper receiving contour have a trapezoidal or a triangular cross-section. [Same rejection as claim 3]
Regarding claim 7 (Currently Amended),
PA3 as modified teaches the clamping vice according to claim 5, characterized in that the grooves of the upward-directed gripper receiving contour have a changing cross-section along their length [Same rejection as claim 4].
Regarding claim 8 (Currently Amended),
PA3 as modified teaches the clamping vice according to claim 2, characterized in that the flanks are straight surfaces in the groove direction [PA3:  Fig 1].

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 10-13, filed 11/19/2019 have been fully considered but are moot in light of new grounds of rejection, see above for details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723